United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pottstown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-847
Issued: July 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 18, 2006 denying his traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained a traumatic injury while in the performance of
duty on October 30, 2006.
FACTUAL HISTORY
On October 31, 2006 appellant, a 30-year-old letter carrier, filed a traumatic injury claim
(Form CA-1), alleging that on October 30, 2006 he sustained right shin pain while walking his
route. The employing establishment controverted the claim, contending that appellant had not
notified the place or time of injury and had failed to establish a causal relationship between the
alleged employment incident and his diagnosed condition.

Appellant submitted several reports from Dr. James Stephenson, a treating physician. In
a work status sheet dated October 30, 2006, Dr. Stephenson provided a diagnosis of right anterior
tibialis tendinitis and recommended modified duty. In an accompanying physical capacities
evaluation form, he stated that appellant could use his right lower extremity from one to three
hours per day. On November 2, 2006 Dr. Stephenson opined that appellant could work with
restrictions from November 2 to 9, 2006. Examination of the ankle, skin and peripheral vascular
system revealed full range of motion on inversion, eversion, dorsiflexion and plantar flexion
without pain. Anterior and posterior drawer signs of the ankle were negative. There was no
tenderness on compression of the distal tibia and fibula above the ankle mortise and no skin
swelling or discoloration. Appellant was able to heel and toe walk without pain. Dorsalis pedis
and posterior tibial artery pulses were intact and there was good capillary refill of the great and
little toes. Dr. Stephenson found no tenderness over the medial or lateral malleolus Lisfranc’s
joint or over the base of the fifth metatarsal. He noted that the right anterior cortibialis tendon
was less tender and swollen on palpation. Induration over the anterior tibialis tendon had
cleared. In a November 2, 2006 duty status report, Dr. Stephenson indicated, by placing a
checkmark in the “yes” box, that appellant’s diagnosed condition was due to an October 30,
2006 injury. Appellant also submitted a copy of a job description for a city carrier.
On November 17, 2006 the Office notified appellant that the evidence submitted was
insufficient to establish his claim and advised him to provide additional documentation,
including a firm diagnosis and a physician’s opinion as to how his injury resulted in the
diagnosed condition. It asked appellant to provide a detailed description as to how the injury
occurred, including the cause of the injury and statements from any witnesses or other
documentation supporting his claim.
In a November 9, 2006 report, Philip Marchiano, a nurse practitioner, stated that
appellant had a good range of motion of his right knee and ankle. He found no deformity,
swelling or tenderness. In a report of an initial evaluation dated October 30, 2006,
Dr. Stephenson indicated that appellant was seen on that date “with anterior tibial pain with
increasing severity today.” Noting that appellant’s route involved many hills and that he had
ambulated six days per week for the past several weeks, Dr. Stephenson diagnosed right anterior
tibialis tendinitis. Examination of appellant’s right lower leg and ankle, skin and peripheral
vascular system revealed pain in the anterior tibial region with resisted dorsiflexion.
Dr. Stephenson found no tenderness on compression of the distal tibia and fibula above the ankle
mortise. Appellant had full range of motion on inversion and eversion and plantar flexion
without pain. There was tenderness to palpation over the anterior compartment with thickened
tendons palpable. Dr. Stephenson found thickened tendon skin over the distal anterior
compartment with peau d’orange appearance.
On November 26, 2006 appellant submitted responses to the Office’s inquiries. He stated
that on the date of injury he felt discomfort in his shin as he began his route and that the pain
increased until he began to feel a “grinding” or “stretching” sensation with each step that he
took. Immediate effects of the injury included a growing sharp pain and grinding sensation in
the lower part of his shin.
By decision dated December 18, 2006, the Office found that appellant had established
that the claimed work event occurred, i.e., that he had walked his route on October 30, 2006.

2

However, the Office denied appellant’s claim finding that he failed to provide a rationalized
medical opinion to support a causal relationship between the accepted event and his diagnosed
condition.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
“arising out of and in the course of employment.”3
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.4 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the “fact of injury,” consisting of
two components which must be considered in conjunction with one another. The first is whether
the employee actually experienced the incident that is alleged to have occurred at the time, place
and in the manner alleged. The second is whether the employment incident caused a personal
injury, and generally this can be established only by medical evidence.5
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship.7 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is

1

5 U.S.C. § 8101 et seq.

2

5 U.S.C. § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D.
Blum, 1 ECAB 1 (1947).
4

Robert Broome, 55 ECAB 339 (2004).

5

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith,
54 ECAB 174 (2002). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q), (ee).
6

Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

sufficient to establish a causal relationship.8 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.10
ANALYSIS
The Office accepted that appellant was a federal employee, that he timely filed his claim
for compensation benefits and that the workplace incident occurred as alleged, namely that
appellant walked his route on October 30, 2006. The issue, therefore, is whether he has
submitted sufficient medical evidence to establish that the employment incident caused an injury.
The medical evidence presented does not contain a rationalized medical opinion establishing that
the work-related incident caused or aggravated any particular medical condition or disability.
Therefore, appellant has failed to satisfy his burden of proof.
Contemporaneous medical evidence of record includes reports from Philip Marchiano, a
nurse practitioner. A nurse practitioner is not a physician under the Act. Therefore, his reports
do not constitute competent medical evidence to support appellant’s claim for medical benefits.11
Dr. Stephenson’s reports are insufficient to establish a causal relationship between the
accepted employment incident and appellant’s diagnosed condition. His October 30, 2006
reports fail to provide an opinion as to the cause of appellant’s condition and, therefore, lack
probative value. Dr. Stephenson noted that appellant’s route involved many hills and that he had
ambulated six days per week for the past several weeks. However, he did not state or explain
how appellant’s activities at work on October 30, 2006 caused his diagnosed condition. The
Board has long held that medical evidence which does not offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.12
Similarly, Dr. Stephenson’s narrative report, work status report, worksheet and physical
capacities evaluation form dated November 2, 2006 lack probative value, as they do not contain
8

Phillip L. Barnes, 55 ECAB 426 (2004); see also id. at 218.

9

20 C.F.R. § 10.303(a).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Section 8101(2) of the Act provides as follows: (2) ‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. See Merton J. Sills, 39 ECAB 572, 575 (1988).
12

Michael E. Smith, 50 ECAB 313 (1999).

4

an opinion on causal relationship. The only medical report of record containing an opinion as to
the cause of appellant’s diagnosed condition was Dr. Stephenson’s November 2, 2006 duty status
report. In response to the question as to whether appellant’s condition was caused or aggravated
by an employment activity, he placed a checkmark in the “yes” box. A mere checkmark or
affirmative notation in response to a form question on causal relationship is not sufficient to
establish a claim.13 Dr. Stephenson’s blanket assertion that appellant’s condition was related to
the employment injury is not sufficient to establish a causal relationship. He is required to
explain how appellant’s condition resulted from his activity of walking his route on
October 30, 2006.14
In this case, there is no physiological evidence of record establishing a causal relationship
between a diagnosed condition and the accepted October 30, 2006 work-related incident. The
Office advised appellant of the type of medical evidence required to establish his claim;
however, he failed to submit such evidence. An award of compensation may not be based on
surmise, conjecture, speculation or upon appellant’s own belief that there is a causal relationship
between his claimed condition and his employment.15 To establish causal relationship, appellant
must submit a physician’s report in which the physician reviews those factors of employment
identified by appellant as causing his condition and, taking these factors into consideration as
well as findings upon examination and appellant’s medical history, explain how these
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.16 Appellant failed to submit such evidence and, therefore, failed
to satisfy his burden of proof.
CONCLUSION
Appellant has not met his burden of proof to establish that he sustained a traumatic injury
to his shin in the performance of duty on October 30, 2006.

13

See Gary J. Watling, 52 ECAB 278 (2001).

14

Mary A. Ceglia, 55 ECAB 626 (2004).

15

Patricia J. Glenn, 53 ECAB 370 (2001).

16

Robert Broome, supra note 4.

5

ORDER
IT IS HEREBY ORDERED THAT the December 18, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

